DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge et al. (US 20130340560 hereinafter Burridge) in view of Long et. al (20100224021 hereinafter Long).
Regarding claim 1, Burridge teaches a robot (See at least: Figs. 1-32; Para. [0052] regarding a robotic manipulator arm), comprising:
a base at one end of the robot (See at least: mobile robot base 11, Fig. 2);
an end effector at another end of the robot (See at least: (tool 85, Fig. 30, another example of an end-effector is tool 85, Para. [0053]);
a joint disposed between the base and the end effector (See at least: joint 5 near mobile robot base 11, Fig. 2);
a robot tool mounting surface disposed between the joint and the end effector, wherein the robot tool mounting surface comprises ; (See at least: left surface of socket connector body 320, Fig. 5; inner flange 335, Fig. 16, the generally annular· socket connector body 320 comprises ... an inner flange 335, Para. [0067], the field of automation and robotics augments ... common in industrial settings for repetitive tasks, Para. [0004]; left surface of socket connector body 320, Fig. 5, a generally annular socket connector body 320, Para. [0066]; Fig. 2; the joint 5 near mobile robot base 11; inner flange 335, Fig. 16, the generally annular· socket connector 
a sensor module connected directly to the  (at roll joint 20, Fig. 21, each joint 20, 60 includes a position sensor assembly 500, Para. (00951), the sensor module (at roll joint 20, Fig. 21) comprising a housing (at external shell 36, external shell 26) with a sensor module mounting surface (at UMA socket assembly 305), the sensor module mounting surface (at UMA socket assembly 305) being adapted to attach directly to the end effector (tool 85, Fig. 30; as shown in Fig. 2); and 
a sensor (angular position sensor 505, Fig. 31) disposed (at position sensor assembly 500, Fig. 21) within the housing (at external shell 36, external shell 26).
But fails to teach the robot tool mounting surface comprises an industry standard tool flange, wherein the robot tool mounting surface is adapted to attach directly to the end effector and a sensor module connected directly to the industry standard tool 
flange.
However, Long teaches teach the robot tool mounting surface comprises an industry standard tool flange, wherein the robot tool mounting surface is adapted to attach directly to the end effector (See at least: [0004] via “A typical manipulator includes a mechanical arm, a typical rotary joint, and a mechanical hand. The typical rotary joint interconnects the mechanical arm with the mechanical hand to control the rotary movement of the mechanical hand. The mechanical hand is capable of clamping a workpiece. The typical manipulator can move the workpiece from one place to another by rotary movement of the mechanical hand.”; [0014] via “The connecting flange 21 may 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach the robot tool mounting surface comprises an industry standard tool flange, wherein the robot tool mounting surface is adapted to attach directly to the end effector and a sensor module connected directly to the industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 3, Burridge teaches wherein the housing (at external shell 36, external shell 26, Fig. 21) comprises through holes (countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, Para. [0057]) for attaching the sensor module (at roll joint 20, Fig. 21) to the robot tool mounting surface (at UMA plug assembly 105) with bolts (countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, Para. [0068]) extending therethrough from the sensor module mounting surface (at UMA socket assembly 305).

Regarding claim 4, Burridge teaches wherein the housing (at external shell 36, external shell 26, Fig. 21) comprises first (at external shell 26) and second housing parts (at external shell 36), the first housing part (at external shell 26) being attached to the robot tool mounting surface (at UMA plug assembly 105), and the second housing part (at external shell 36) being attached to the first housing part (at external shell 26), the second housing part (at external shell 36) comprising the sensor module mounting surface (at UMA socket assembly 305).
Regarding claim 6, Burridge fails to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 7, Burridge teaches wherein the robot tool mounting surface (at UMA plug assembly 105, Fig. 21) comprises a plurality of first threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057]), the sensor module (at roll joint 20, Fig. 21) being attached to the robot tool mounting surface (at UMA plug assembly 105) with threaded fasteners (machine screws (not shown), Para. [0057]) engaging the first threaded holes (at countersunk through-holes 146, Fig. 7). 
Regarding claim 8, Burridge fails to teach wherein the sensor module mounting surface comprises an industry standard tool flange.
	However, Long teaches wherein a robot tool mounting surface comprises an industry standard tool flange (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the sensor 
Regarding claim 9, Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task. 
Regarding claim 10, Burridge teaches wherein the sensor module mounting surface (at UMA socket assembly 305, Fig. 21) comprises a plurality of second threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal 
Regarding claim 11, Burridge teaches wherein the robot too! mounting surface (at UMA piug assembly 105, Fig. 21) comprises a plurality of first threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. {0057]) for attaching the sensor module (at roll joint 20, Fig. 21) thereto (as shown in Fig. 2), the sensor module mounting surface (at UMA socket assembly 305, Fig. 21) comprises a plurality of second threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068]) for attaching the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), the first (at countersunk through-holes 146, Fig. 7) and second threaded holes (at countersunk through-holes 346, Fig. 15) being defined by matching threads (to allow machine screws (not shown) to couple, Para. [0057], to 
Regarding claim 13, Burridge teaches wherein the sensor (angular position sensor 505, Fig. 31) detects acceleration, speed, force, torque, position (angular position sensor 505), magnetic field, light, temperature, pressure, humidity or sound.
Regarding claim 14, Burridge teaches wherein the housing (at external shell 36, external shell 26, Fig. 21) comprises a second opening (Fig. 21 showing an opening between external shell 36 and external shell 26), the sensor (angular position sensor 505, Fig. 31) thereby being exposed to a surrounding environmental condition (environmental conditions, Para. [0053)) through the second opening (Fig. 21 showing an opening between external shell 36 and external shell 26). 
Regarding claim 15, Burridge teaches wherein the housing (at external shell 36, external shell 26, Fig. 21) comprises a first opening (inside stator 54B) for an output port (right end of central wiring tube 58), the output port (right end of central wiring tube 58) being connected to the sensor (angular position sensor 505, Fig. 31) and a cable (electrical wires and other elongate features in tube 58 facilitate the exchange of parameters and data, Para. [0092}) being connected to the output port (right end of central wiring tube 58, Fig. 2) to communicate the sensor data (in some embodiments sensor 505 is an analog optical sensor, Para. (0097), multi-pin electrical connectors 184 may couple with components, such as a sensor, Para. [0060]) to a processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. 
Regarding claim 16, Burridge teaches wherein the cable (electrical wires and other elongate features in tube 58 facilitate the exchange of parameters and data, Para. [0092]) further supplies power (any of the electrical wires and other elongate features contained in tube 58 . . . for power and data exchange, Para. (0092]) to the sensor (angular position sensor 505, Fig. 31).
Regarding claim 17, Burridge teaches a robot wherein further comprising a processing module (UMA plug assembly 105 at control board 180, Fig. 6, a UMA plug assembly 105 may be compiled from . . . control board 180, Para. [0063], robotic manipulatorarm 1 comprising one or more segments, Para. [0052]) disposed between (as shown in Fig. 2) the robot tool mounting surface (at UMA plug assembly 105, Fig. 21) and the end effector (tool 85, Fig. 30), the processing module (UMA plug assembly 105 at control board 180, Fig. 6) comprising a housing (plug connector body 120, teft mounting plate 190), a processing module mounting surface (proximal end 123, Fig. 7), an input port (at upper multi-pin electrical connectors 184, Fig. 9) and an output port (at connector receptactes 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]), a first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. (0060}) being disposed within the housing (plug connector body 120, left mounting plate 190) of the processing module (UMA plug assembly 105 at control board 180), and the processing module mounting surface (proximal end 123, Fig. 7, countersunk through-holes 146 start at proximal end 
Regarding claim 18, Burridge teaches wherein the robot tool mounting surface (at UMA plug assembly 105, Fig. 21) comprises an industry standard tool flange (outer flange 130, Fig. 7, the generally annular plug connector body 120 of UMA plug assembly 105 comprises . . . a circumferential outer flange 130, Para. [0056], the field of automation and robotics augments common in industrial settings for repetitive tasks, Para. [0004]), the sensor module mounting surface (at UMA socket assembly 305, Fig. 21) also comprises the industry standard tool flange (inner flange 335, Fig. 16, the generally annular socket connector body 320 comprises an inner flange 335, Para. [0067], the field of automation and robotics augments . . . common in industrial settings for repetitive tasks, Para. [0004)), the robot tool mounting surface (at UMA plug assembly 105, Fig. 21) comprises a plurality of first threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. [0057}) for attaching the sensor module (at roll joint 20, Fig. 21) thereto (as shown in Fig. 2), the sensor module mounting surface (at UMA socket assembly 305, Fig. 21) comprises a plurality of second threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector 
Regarding claim 19, Burridge teaches wherein the sensor (angular position sensor 505, Fig. 31) detects acceleration, speed, force, torque, position (angular position sensor 505), magnetic field, light, temperature, pressure, humidity or sound.
Regarding claim 20, Burridge teaches wherein the housing (at external shell 36, external shell 26, Fig. 21) comprises a second opening (Fig. 21 showing an opening between external shell 36 and external shell 26), the sensor (angular position sensor 505, Fig. 31) thereby being exposed to a surrounding environmental condition (environmental conditions, Para. {0053)) through the second opening (Fig. 21 showing an opening between external shell 36 and external shell 26).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burridge in view of Long and further in view of Riek et al. (US 20210178575 hereinafter Riek).

Regarding claim 12, modified Burridge fails to teach wherein the sensor detects an ambient condition.
However, Riek teaches wherein the sensor detects an ambient condition (See at least: [0309] via “Sensor readings can be transmitted to the embedded controller 35 through wire-based or wireless channels. Examples for properties measured by sensors are temperature, humidity, accelerometer, vibration, acoustical signals, etc.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Burridge in view of Riek to teach wherein the sensor detects an ambient condition so that environmental conditions can be taken into account when controlling the robot to complete a task more effectively. 

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 	The Applicant contends that: 
“Burridge describes a specialized mating socket arrangement for attaching a tool, not an industry standard tool flange and certainly not any type of module that attaches to the flange and that includes a surface adapted to attach the end effector to. Burridge’s entire purpose for the invention is to utilize interchangeable robot components that are connected to one another using specialized mating adapters. Similar to Riek, Burridge’s tools are not connected to an industry standard flange and, even they were, there is no module that is attachable to them, which can then a tool can attach to.”

The Examiner respectfully disagrees. Burridge may not teach an industry standard tool, but Long teaches an industry standard  (i.e. ISO) for mechanical interfaces. Thus Long discloses that mechanical interfaces can be created according to industry standards. So it is obvious to one in ordinary skill in the art that the interfaces of Burridge, even if “specialized” can be made according to an industry standard for scalability/compatibility among various parts for interfacing. Note: The main arguments regarding Riek are moot since Riek is not used as the primary reference anymore. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.